Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 August 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Light Camp August the 10th 1780
                        
                        After having Stated the few facts that have taken place Between this and the last Meeting of General
                            Officers, and after having given to the Council a Return of the Ennemy’s and our own force on this Continent, Your
                            Excellency wishes to know what plan in our present Circumstances and in the Suppositions we Can Make & would think Better
                            to pursue.
                        In Case we have that Naval Superiority which We May in Some Measure depend upon, I am entirely of opinion
                            that our attention must point towards the Recovery of the Southern States—I would therefore from this Moment prepare the
                            provisions which it will be Necessary to Embark, and advise about the Means immediately to procure transports when they
                            will be Call’d for.
                        As to send Any Continental troops By land, Unless I am Strangely Mistaken about the Inconveniences of such a
                            journey, I think that the Body of troops which would be Sent there Could not Arrive But with great expence, Great loss of
                            Men, and A Greater loss of time—Those three evils Combin’d together would only Serve to lessen our force in this Quarter
                            without fulfilling there any timely or Material purpose.
                        I would therefore Wish that the General officer whosoever that has made the Retreat of Gel Gates’s Army be
                            directed to form as Respectable a Body of troops as will be in his power, and keep the Ennemy in check without Risquing A
                            General Action.
                        On Our part I am entirely of a different opinion for the Conduct we ought to have Before the Ennemy—the
                            Consequences of a defeat will alwais in this Quarter be worse for them than for us—we ought, I think to try every
                            Strategem in our power for Bringing the Ennemy to An Action on this Side of the North River, and after our exertions will
                            prouve fruitless, would advise (tho’ not So Strongly) to try the Event of a Battle on the other Side—in Case the Ennemy
                            were to Make a detachement towards Virginia, I would fix all my ideas on a Surprise against Newyork, and think the object
                            too immense not to warrant a Bold undertaking.
                        When the Assurance of A Naval Superiority will warrant our preparations for the Embarkation of troops, I
                            would Advise that Six thousand men be ordered to a Safe position about West point, and four thousand be Sent towards New
                            London, while transports and provisions would be got in Readiness and as Soon as the Superiority arrives would Be Sent to
                            New London or Rhodeisland where the Embarkation will take place.
                        I Would then Wish that Every mean, Every influence and even the presence of those Who would have the Greatest
                            weight be employ’d in Bringing the Southern States to Valuable exertions. It is to be hoped that the States will take some
                            Measures for to enlist a part of our Recruits for the War—But in all Cases three or four thousand men with the Militia would
                            for a month or two Secure the posts at West point—and Such as would be in Carolina Could not Return till the Expedition
                            was over as the distance By land would be immense.
                        to that may be objected that we may be Short of provisions &c. But if we have none of those
                            Ressources we are Equally unfitt for Any other operation.
                        If from probabilities it is possible to form By guess any idea I would think that By the Month of december we
                            Might be in Carolina which is very Near the time when a detachement if Sent after the Interview would arrive there By
                            land.
                        in Case on the Contrary we have No Naval Superiority to expect, our prospects would then Be very Gloomy and I
                            don’t See Any Good Chance in our favor, unless the frost was to admit of a Coup de Main against
                            Newyork.
                        Without a Naval Superiority the Expedition Against Canada is the only one that has a probability in his
                            favor—But from the want of Cloathing, hard Monney, and means of transportation it has great inconveniences.
                        Nothing But time Can unfold our future Circumstances and decide if a Naval Superiority is to be depended upon
                            in what Case my opinion is positive, or if we are to be alwais inferior at Sea when like Circumstances of the time will fix
                            our ideas either to attak Canada, or to Send to the Southern States which May then Become Necessary.
                        indeed Sir, our Ressources of every kind are So precarious that Unless we depend on a more firm Basis, it is
                            impossible to fix on any operation if we hope for a Naval Superiority in the Space of one or two Month, then the
                            impropriety of Sending troops By land, and the propriety of preparing an expedition By Sea seem to be obvious—if on the
                            Contrary that hope of a Superiority fails us, then our Movements Can only be Regulated By the State of our Ressources, the
                            progress of the Army under Lord Cornwallis, the dispositions of the Southern States, and Such other events as Cannot be
                            presently fix’d upon.
                        Your excellency asks if there is any point which we Might for the present attak in Supposing that the Ennemy
                            do theyr duty I do not See the least prospect of that kind. We have only two chances before the winter—the first to draw
                            them out of theyr Works—the Second if they were to detach any Considerable force to try the Event of a Surprise which
                            Cannot be propos’d as a plan and merely depends upon the determination of the instant when it May be practicable.
                        
                            Lafayette
                        
                    